Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Status of the Claims
            Claims 1-2, 4, 6, 9, 12-14, 16-17, 19-20, 22, 24-25, 27-31, 33 and 35 are currently pending and are subject to restriction and/or election requirement.

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4, 6, 9, 12-14, and 16 drawn to a triblock copolymer comprising two hydrophilic polymer (A) blocks and a polymer block (B). 
Group II, claims 17, 19-20, 22, 24-25, and 27-29 drawn to a composition comprising a triblock copolymer and one or more compounds to be solubilized. 
Group III, claim 30 drawn to a method for treatment of cancer comprising administering a therapeutically effective amount of a composition comprising a chemotherapeutic agent suitable for the treatment of cancer. 
Group IV, claims 31 and 33 drawn to a method for preparing a pharmaceutical composition comprising combining a triblock copolymer with one or more therapeutically active agent to be solubilized. 
Group V, claim 35 drawn to a method for the detecting of one or more compounds which interact with target of interest in a screening test.  
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), “the international application shall relate to one invention only or to a group of inventions.” Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied “where a group of inventions is claimed in one and the same international application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only where there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.” The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art. 
The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The technical feature linking the groups is the (A)-(B)-(A) triblock copolymers.  US 4540747 (cited in IDS filed on 12/17/2019) discloses block polymers which can comprise polymer block (A) prepared by a repeating unit defined by formula (II) or (III) and polymer block (B) prepared by a repeating unit defined by formula (I) as claimed.  While the reference does not specifically disclose tri-block copolymers, it was known in the art that in the triblock copolymer comprising a hydrophilic block and a hydrophobic block in addition to a block capable of reversibly interacting with a functional substance, a hydrophobic block is a core, and a poly (N-acylalkyleneimine) (e.g., poly(N-acetylpropyleneimine) block that is a block capable of reversibly interacting with a functional substance, or a polyalkyleneimine is an intermediate layer, and a hydrophilic block to form a core-corona type polymer micelle that has a corona layer that can sufficiently move its molecular chain in water and can move freely, so it can maintain high dispersion stability in water as evidenced by JP 2007099930 (p2, Tech-problem and Tech solution sections, p3, last para, p8, para  3-4, and p15, [0015] ). Therefore, it would not be inventive to arrive at the claimed triblock copolymer by adding the hydrophobic block of JP 2007099930 in the middle since such incorporation would improve dispersion stability in water as evidenced by JP 2007099930. As such, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.        
If applicant selects Group I, II, III, IV or V, a single disclosed species from different triblock copolymers should be selected to be fully responsive. Applicant is further required to specify a specific repeating unit for polymer block (A) and (B), respectively, including all the variables and to provide structure of the elected tri-block copolymer. In addition, applicant must indicate which of the claims are readable on the elected species.
The species listed above do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since US4540747 teaches the species of claimed repeating units defined by formula (I), (II) or (III), thus it does not define a contribution over the prior art as stated above.
If applicant selects Group II, III, IV or V, a single disclosed species from different active agents or compounds to be solubilized should be selected to be fully responsive. In addition, applicant must indicate which of the claims are readable on the elected species.
The species listed above do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, there is no common technical feature linking the species since each compound or agent to be solubilized has difference chemical property and pharmacological activity.
Claims 1 for Group I; claims 17, 19-20, 22, 24-25, and 27 for Group II; claim 30 for Group III; Claims 31 and 33 for Group IV; and claim 35 for Group V are generic.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611